--------------------------------------------------------------------------------




EMPLOYMENT AGREEMENT


AGREEMENT, dated as of August 13, 2018 (the "Effective Date") by and between
Protective Insurance Corporation, an Indiana corporation (together with its
successors and assigns, the "Company"), and W. Randall Birchfield (the
"Executive");


W I T N E S S E T H :


WHEREAS, the Company desires to continue to retain its employment of the
Executive as its Chief Executive Officer, to have the Executive serve as a
member of the Board of Directors of the Company (the "Board"), and to enter into
an agreement embodying the terms of such employment;
WHEREAS, the Executive desires to continue such employment with the Company, and
serve on the Board, subject to the terms and provisions of this Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (collectively, the
"Parties") agree as follows:
1. Definitions.  Capitalized terms not otherwise defined herein shall have the
meanings set forth in Exhibit A.
2. Term.  The Company hereby employs the Executive under this Agreement, and the
Executive hereby accepts such employment, for the "Term".  The Term shall
commence as of the Effective Date and shall end on December 31, 2021; provided,
however, that the Term shall thereafter be automatically extended for unlimited
additional one-year periods unless, at least 180 days prior to the date of
expiration of the Term, either Party gives notice to the other that he/it is
electing not to so extend the Term.  Notwithstanding the foregoing, the Term may
be earlier terminated in accordance with the provisions of Section 8.
3. Positions, Duties and Location.
(a) During the Term, the Executive shall serve as the Chief Executive Officer of
the Company; shall serve as a member of the Board; shall have all authorities,
duties and responsibilities customarily exercised by an individual serving in
those positions at an entity of the size and nature of the Company; shall be
assigned no duties or responsibilities that are materially inconsistent with, or
that materially impair his ability to discharge, the foregoing duties and
responsibilities; and shall have such additional duties and responsibilities,
consistent with the foregoing, as may be from time to time assigned to him by
the Board; and in his capacity as Chief Executive Officer of the Company, shall
report solely and directly to the Board.   The terms of this Agreement shall
remain in full force and effect regardless of whether additional titles or roles
currently held by the Executive (either for the Company or any of its
Subsidiaries) change by reason of position elimination, reassignment, removal,
or otherwise.
 

--------------------------------------------------------------------------------

(b) During the Term, the Executive shall devote substantially all of his
business time and efforts to the business and affairs of the Company.  However,
nothing in this Agreement shall preclude the Executive from: (i) serving on the
boards of a reasonable number of business entities, trade associations and
charitable organizations, (ii) engaging in charitable activities and community
affairs, (iii) accepting and fulfilling a reasonable number of speaking
engagements, and (iv) managing his personal investments and affairs; provided
that such activities do not either individually or in the aggregate materially
interfere with the proper performance of his duties and responsibilities
hereunder, or in any way create or present a conflict of interest.  If, during
the Term or during the twelve (12) months following the Termination Date,
Executive choses to serve on the board of another business entity, trade
association, or charitable organization, such position must receive prior
approval from the Board's Nominating & Governance Committee to ensure no
potential conflict is present; such approval shall not be unreasonably withheld.
(c) During the Term, the Executive's principal office, and principal place of
employment, shall be in Carmel, Indiana, or within 40 miles thereof.
4. Base Salary.  Commencing as of the Effective Date, the Executive shall
receive an annualized Base Salary of $600,000, payable in accordance with the
Company's regular payroll practices. The Base Salary shall be reviewed no less
frequently than annually during the Term for increase in the sole discretion of
the Board or its compensation committee (the "Compensation Committee").  The
Base Salary shall not be decreased at any time, or for any purpose, during the
Term (including, without limitation, for the purpose of determining benefits due
under Section 8), without the express prior written consent of the Executive.
5. Retention Bonus Awards.
(a) The Executive shall receive a "Retention Bonus" of $200,000, payable in a
cash lump sum no later than fourteen (14) days after the Effective Date. If,
prior to the second anniversary of the Effective Date, the Executive's
employment hereunder is terminated by the Company for Cause or by the Executive
without Good Reason, then the Executive shall repay to the Company an amount
equal to (i) $200,000, times (ii) a fraction, the numerator of which is the
number of months remaining between the Termination Date and the second
anniversary of the Effective Date and the denominator of which is 24.
(b) The Board shall grant to the Executive, no later than fourteen (14) days
after the Effective Date, "Retention Awards" for (i) 52,500 shares of the
Company's Class B Common Stock, subject to quarterly vesting of one-twelve
(1/12) of the Retention Award on the last day of each calendar quarter that
follows the Effective Date (with the first such quarterly vesting date occurring
on September 30, 2018), and (ii) 97,500 shares of the Company's Class B Common
Stock that vest ratably and cumulatively over the initial Term of this Agreement
based on the attainment of Company performance goals to be reasonably determined
by the Board (in consultation with the Executive), with such award (x) vesting
for all 97,500 shares if achievement of the performance goals is 100% or better,
(y) not vesting at all if achievement of the performance goals is less than 25%,
and (z) vesting on a pro-rata basis for performance between 25% and 100%.  The
performance goals applicable to the Retention Awards shall be finalized and
documented by the parties no later than seven (7) days after the Effective Date.
 

--------------------------------------------------------------------------------

6. Annual and Long-Term Incentives.
(a) The Executive shall be eligible to receive an annual incentive award under
the Company's Annual Incentive Plan, as amended from time to time (the "AIP") in
respect of each calendar year ending during the Term in a target amount equal to
at least 166.7% of his annualized Base Salary (the "Target AIP").  Each AIP
award shall be (i) determined by the Compensation Committee and (ii) paid in a
cash lump sum, as soon as reasonably practicable following the close of the
calendar year to which they relate, but no later than March 15 of the calendar
year following the year to which the AIP relates; provided, however, that up to
25% of each AIP award may be paid in the form of unrestricted shares of the
Company's Class B Common Stock, as determined in the sole discretion of the
Board and/or Compensation Committee.  The resulting payout of any AIP award will
be calculated based upon the Company's achievement of certain Company
performance targets, as set annually by the Board and/or Compensation Committee,
and may be subject to further discretionary adjustment from the Compensation
Committee based on the Executive's individual performance.  The Company
performance targets utilized for the Executive's AIP awards shall be the same as
those utilized for AIP awards granted to other senior executives of the Company
generally.  AIP awards shall otherwise be subject to the terms of the AIP and
any applicable award agreements.
(b) During the Term, the Executive shall be eligible for additional equity-based
and other long-term incentives, and for special awards, in each case at a level,
and on terms and conditions, that are commensurate with his positions and
responsibilities at the Company.  Consistent with the foregoing, the Executive
shall be eligible to receive LTIP awards (the "LTIP") under the Company's
Long-Term Incentive Plan, as amended from time to time, with a target annual
value of at least $400,000 (the "Target LTIP"). Consistent with LTIP awards
granted to other senior executive officers, the resulting payout of any LTIP
award will be calculated based upon the Company's achievement of certain Company
performance targets, as set annually by the Board and/or Compensation Committee,
and may be subject to further discretionary adjustment from the Compensation
Committee based on the Executive's individual performance.  The Company
performance targets utilized for the Executive's LTIP awards shall be the same
as those utilized for LTIP awards granted to other senior executives of the
Company generally.  LTIP awards shall otherwise be subject to the terms of the
LTIP and any applicable award agreements.
(c) During the Term, the Executive shall be eligible to receive Value Creation
Incentive awards (the "VCIP") under the Company's Long-Term Incentive Plan, with
a target annual value of at least $400,000.  The resulting payout of any VCIP
award will be calculated based upon the Company's achievement of certain Company
performance targets, as set annually by the Board and/or Compensation Committee,
and may be subject to further discretionary adjustment from the Compensation
Committee based on the Executive's individual performance.  The Company
performance targets utilized for the Executive's VCIP award shall be the same as
those utilized for VCIP awards granted to other senior executives of the Company
generally.  The VCIP shall be subject to the terms of the LTIP and any
applicable award agreements.
7. Other Benefits.
(a) Employee Benefits and Perquisites.  During the Term, the Executive shall be
eligible to participate in all employee benefit plans, programs and
arrangements, and all fringe benefit and perquisites arrangements, made
available generally to other senior executives of the Company, in each case in
accordance with their terms; provided, that the Company reserves the right to
unilaterally revise, amend, suspend or terminate any employee benefit, fringe
and perquisite plans, practices, policies and arrangements the Company makes
available from time to time to its senior executives generally.
 

--------------------------------------------------------------------------------

(b) Reimbursement of Business and Other Expenses.  The Executive shall be
promptly reimbursed for all expenses reasonably incurred by him in connection
with his service under this Agreement, subject to documentation in accordance
with standard policies and procedures adopted by the Company.  The Executive
shall also be promptly reimbursed for reasonable attorneys' fees incurred by him
in connection with the negotiation, documentation and implementation of this
Agreement, upon submission of appropriate supporting documentation.
8. Termination of Employment.  The Company may terminate the Executive's
employment hereunder at any time, or for any reason, by delivering written
notice to the Executive.  The Executive may terminate his employment hereunder
by delivering sixty (60) days advance written notice to the Company (or thirty
(30) days advance written notice in the case of a termination with Good
Reason).  During any such notice period, the Company reserves the right to
suspend any or all of the Executive's duties or responsibilities and limit the
Executive's communications with any customers, suppliers, agents, or employee of
the Company, as the Company determines in its sole discretion.
(a) Termination Due to Death or Disability.  Subject to the terms and conditions
of this Agreement, in the event that the Executive's employment hereunder is
terminated due to his death or Disability, the Term shall expire and he or his
estate or his beneficiaries (as the case may be) shall be entitled to the
following:
(i) a Pro-Rata AIP;
(ii) a Pro-Rata LTIP;
(iii) full vesting for any unvested portion of the Retention Awards, and any
restricted stock, restricted stock unit award or any other award granted under
the LTIP, VCIP or AIP; (the vesting described in this clause (iii) being the
"Award Vesting");
(iv) Base Salary earned, but unpaid through the Termination Date;
(v) The cash payment of any annual, long-term, or other incentive award earned
in respect to the performance period ending prior to the Termination Date and
payable (but not yet paid) on or prior to the Termination Date, provide, with
respect to any such performance-based award, the award amount shall be
determined based solely on the achievement of Company-wide performance goals
through the performance period without any exercise of negative discretion (the
"Accrued Awards"); and
(vi) such other benefits in accordance with the terms of any applicable plan,
program, agreement, corporate governance document or other arrangement of the
Company and its Affiliates (collectively, "Company Arrangements").
 

--------------------------------------------------------------------------------

(b) Termination for Cause.  Subject to the terms and conditions of this
Agreement, in the event that the Executive's employment hereunder is terminated
by the Company for Cause, the Term shall expire and the Executive shall be
entitled to the following:
(i) Base Salary earned, but unpaid through the Termination Date;
(ii) such other benefits in accordance with the terms of any applicable Company
Arrangements.
No termination of the Executive's employment hereunder for Cause shall be
effective as a termination for Cause unless the provisions of this Section 8(b)
shall first have been complied with.  The Executive shall be given written
notice by the Board of its intention to terminate his employment for Cause, such
notice (the "Cause Notice") (x) to state in reasonable detail the circumstances
that constitute the grounds on which the proposed termination for Cause is based
and (y) to be given no later than one hundred eighty (180) days after such Board
first has actual knowledge of such circumstances. The Executive shall then be
entitled to a hearing before the Board.  Such hearing shall be held within
fifteen (15) days of his receiving such Cause Notice, provided that he requests
such hearing within ten (10) days of receiving such Cause Notice.  If, within
ten (10) days following such hearing the Board gives written notice to the
Executive confirming that Cause for terminating his employment on the basis set
forth in the original Cause Notice exists, his employment hereunder shall
thereupon be terminated for Cause, subject to de novo review, at the Executive's
election, through arbitration in accordance with Section 14.   The Company's
timeframe for providing any payment due to Executive shall not begin until the
conclusion of any such review.
(c) Termination Without Cause or Resignation for Good Reason.  Subject to the
terms and conditions of this Agreement, in the event that the Executive resigns
his employment with the Company for Good Reason or the Executive's employment
hereunder is terminated by the Company other than (x) for death or Disability in
accordance with Section 8(a), or (y) for Cause in accordance with Section 8(b),
the Term shall expire and the Executive shall receive:
(i) a Pro-Rata AIP;
(ii) a Pro-Rata LTIP;
(iii) an amount, payable in a cash lump sum by the sixty-fifth (65th) day
following the Termination Date, equal to the sum of his annualized Base Salary
plus his Target AIP plus his Target LTIP bonuses applicable to the year in which
the Termination Date occurs;
(iv) the Award Vesting;
(v) if the Executive timely elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA"),
the Company shall provide the Executive with a reimbursement of his costs
associated with the continuation of his medical, dental and vision benefits
under COBRA for a period equal to the lesser of (1) twelve (12) months following
the Termination Date, or (ii) the date the Executive first becomes eligible to
receive health benefits under another employer-provided plan;
(vi) Base Salary earned, but unpaid through the Termination Date;
(vii) The Accrued Awards; and
(viii) such other benefits in accordance with the terms of any applicable
Company Arrangements.
 

--------------------------------------------------------------------------------

(d) Non-Extension of Term by the Company.  Subject to the terms and conditions
of this Agreement, in the event that the Term expires after the Company delivers
a notice of non-extension as described in Section 2, the Executive's employment
shall be terminated on the last day of the Term and the Executive shall have the
same entitlements as provided under Section 8(c) in the case of a termination
without Cause.
(e) Resignation without Good Reason; Retirement after Non-Renewal by Executive. 
Subject to the terms and conditions of this Agreement, in the event that the
Executive terminates his employment hereunder during the Term, other than for
Good Reason, the Term will expire and the Executive shall have the same
entitlements as provided in Section 8(b) in the case of a termination for Cause.
In the event that the Executive's employment hereunder terminates upon
expiration of the Term pursuant to a notice of non-extension from the Executive
as described in Section 2, (i) the Executive shall be entitled to the Award
Vesting by reason of his retirement from the Company, and (ii) all AIP, LTIP and
VCIP bonus awards for the last performance year of the Term will be determined
and paid based on the actual Company performance attained for the relevant
performance period (as applicable) and without the exercise of negative
discretion for the Executive's individual performance; provided, however, that
such Award Vesting and award payments shall be forfeited if the Executive has 
materially violated his obligations under Section 11, and such violation (if
curable) remains uncured for ten (10) days after the Executive receives written
notice of the breach from the Company.
(f) Change in Control.    Subject to the terms and conditions of this Agreement,
in the event that (i) the Executive's employment hereunder is terminated (x) by
the Company without Cause (in accordance with Section 8(c)) and in anticipation
of a Change in Control to be effectuated within 120 days of the Termination Date
or (y) by either Party on or before the twenty four (24) month anniversary of
the occurrence of a Change of Control and (ii) such termination is governed by
Section 8(c) (relating to terminations without Cause or for Good Reason), then
the Executive shall receive, in lieu of the amount provided for in Section
8(c)(iii), a cash lump-sum amount, paid on the sixty-fifth (65th) day following
the Termination Date, equal to two times the sum of his annualized Base Salary
plus his Target AIP plus his Target LTIP bonuses applicable to the year in which
the Termination Date occurs.
(g) No Mitigation; No Offset.  In the event of any termination of the
Executive's employment hereunder, the Executive shall be under no obligation to
seek other employment or otherwise mitigate the obligations of the Company under
this Agreement, and there shall be no offset against amounts or benefits due the
Executive under this Agreement or otherwise on account of (x) any Claim that the
Company may have against him except for any outstanding loans to the extent then
due and payable by him to the Company or (y) any remuneration or other benefit
earned or received by the Executive after such termination.  There shall also be
no reduction of, or offset against, any amount due under any provision of this
Agreement by any amount due under any other provision of this Agreement.  Any
amounts due under this Section 8 are considered to be reasonable by the Company
and are not in the nature of a penalty.
(h) Mutual Release.  The Executive shall not be entitled to the payments and
benefits described in Sections 8(c)(i)-(v) unless (x) he first timely executes
and delivers the Company's standard mutual release of claims c (the "Mutual
Release") within twenty-one (21) days following the Termination Date, (y) such
Mutual Release has become irrevocable by him in accordance with its terms, and
(z) within fourteen  (14) days of the Termination Date, Executive delivers to
Company a notice of resignation from his role as a director of the Company and
all other capacities and positions with the Company, as applicable.
 

--------------------------------------------------------------------------------

9. Change in Control.
(a) In the event that a Change in Control occurs (either during the Term or
thereafter following a non-renewal of the Term by the Company), any awarded but
unvested AIP, LTIP or VCIP award, and any unvested portion of the Retention
Awards, shall become fully vested and payable.  With respect to any AIP award,
LTIP award or Retention Awards that are subject to performance-based vesting,
the payout of such award shall be based on the greater of (i) the payout for the
target level of performance, and (ii) the payout based on the actual level of
performance attained as of the date of the Change in Control, without any
exercise of negative discretion.  With respect to any VCIP award, such vesting
shall be for at least the target number of shares applicable to such award.
(b) If (i) the aggregate of all amounts and benefits due to the Executive, under
this Agreement or under any other Company Arrangement, would, if received by the
Executive in full and valued under Section 280G of the Code, constitute
"parachute payments" as such term is defined in and under Section 280G of the
Code (collectively, "280G Benefits"), and if (ii) such aggregate would, if
reduced by all federal, state and local taxes applicable thereto, including the
excise tax imposed pursuant to Section 4999 of the Code, be less than the amount
the Executive would receive, after all taxes, if the Executive received
aggregate 280G Benefits equal (as valued under Section 280G of the Code) to only
three times the Executive's "base amount", as defined in and under Section 280G
of the Code, less $1.00, then (iii) such cash 280G Benefits (in reverse order of
maturity, to the extent that the reduction of such cash 280G Benefits can
achieve the intended result) shall be reduced or eliminated to the extent
necessary so that the 280G Benefits received by the Executive will not
constitute parachute payments.  The determinations with respect to this Section
9(b) shall be made by an independent auditor (the "Auditor") paid by the
Company.  The Auditor shall be the Company's regular independent auditor unless
the Executive reasonably objects to the use of that firm, in which event the
Auditor will be a nationally recognized firm chosen by the Parties.
(c) It is possible that after the determinations and selections made pursuant to
Section 9(b) the Executive will receive 280G Benefits that are, in the
aggregate, either more or less than the amount provided under Section 9(b)
(hereafter referred to as an "Excess Payment" or "Underpayment", respectively). 
If it is established, pursuant to a final determination of a court or an
Internal Revenue Service proceeding that has been finally and conclusively
resolved, that an Excess Payment has been made, such Excess Payment shall be
deemed for all purposes to be a loan to the Executive made on the date the
Executive received the Excess Payment and the Executive shall promptly repay the
Excess Payment to the Company, together with interest on the Excess Payment at
the applicable federal rate (as defined in and under Section 1274(d) of the
Code) from the date of the Executive's receipt of such Excess Payment until the
date of such repayment.  In the event that it is determined (x) by arbitration
pursuant to Section 14, (y) by a court or (z) by the Auditor upon request by any
of the Parties, that an Underpayment has occurred, the Company shall promptly
pay an amount equal to the Underpayment to the Executive, together with interest
on such amount at the applicable federal rate from the date such amount would
have been paid to the Executive had the provisions of Section 9(b) not been
applied until the date of payment.
10. Indemnification.
(a) If the Executive is made a party, is threatened to be made a party, or
reasonably anticipates being made a party, to any Proceeding by reason of the
fact that he is or was a director, officer, member, employee, agent, manager,
trustee, consultant or representative of the Company or any of its Affiliates or
is or was serving at the request of the Company or any of its Affiliates, or in
connection with his service hereunder, as a director, officer, member, employee,
agent, manager, trustee, consultant or representative of another Person, or if
any Claim is made, is threatened to be made, or is reasonably anticipated to be
made, that arises out of or relates to the Executive's service in any of the
foregoing capacities, then the Executive shall promptly be indemnified and held
harmless (and advanced expenses) to the fullest extent permitted or authorized
by the Certificate of Incorporation or Bylaws of the Company.
(b) A directors' and officers' liability insurance policy (or policies) shall be
kept in place, during the Term and thereafter until the later of (x) the sixth
anniversary of the Termination Date and (y) the date on which all claims against
the Executive that would otherwise be covered by such policy (or policies)
become fully time-barred, providing coverage to the Executive that is no less
favorable to him in any respect (including, without limitation, with respect to
scope, exclusions, amounts, and deductibles) than the coverage then being
provided to any other present or former senior executive or director of the
Company.
 

--------------------------------------------------------------------------------

11. Restrictive Covenants. 
(a) Confidentiality.  The Executive acknowledges and agrees that he/she shall
maintain the confidentiality of this Agreement and shall not disclose it to any
other employee of the Company or other person; provided, however, he/she may
disclose it to his/her spouse and/or legal counsel or as required by law and
he/she may disclose or discuss any items of this Agreement which the Company has
disclosed in its annual proxy statement filed in accordance with the Exchange
Act or other applicable regulation.
The Executive acknowledges and agrees that the Confidential Information, and all
physical embodiments thereof, are valuable, special and unique assets of the
business of the Company and its Subsidiaries (the "Company Group") and have been
developed by the Company Group at considerable time and expense.  Such
Confidential Information is the sole property of the Company Group and the
Executive has no individual right or ownership interest in any of the
Confidential Information. The Executive further acknowledges that access to
Confidential Information will be needed in connection with the performance of
his duties and responsibilities during his employment with the Company.
Therefore, the Executive agrees that, except as necessary in regard to his
assigned duties and responsibilities with the Company, he shall hold in
confidence all Confidential Information and will not reproduce, use, distribute,
disclose, publish, or otherwise disseminate any Confidential Information, in
whole or in part, and will take no action causing, or fail to take any
reasonable action necessary to prevent causing, any Confidential Information to
lose its character as Confidential Information, nor willfully make use of such
information for his/her own purposes or for the benefit of any person, firm,
corporation, association, or other entity (except the Company Group) under any
circumstances.
Notwithstanding the above, the Executive may disclose Confidential Information
pursuant to a court order, subpoena, or other legal process, provided that, at
least ten (10) days (or such lesser period as is practicable given the terms of
any order, subpoena or other legal process) in advance of any legal disclosure,
he shall furnish the Company with a copy of the judicial or administrative order
requiring that such information be disclosed together with a written description
of the information to be disclosed (which description shall be in sufficient
detail to allow the Company to determine the nature and scope of the information
proposed to be disclosed), and the Executive agrees to cooperate with the
Company Group to deliver the minimum amount of information necessary to comply
with such order.
Executive agrees to maintain in trust, as the Company's property, all documents,
information and Confidential Information, both in tangible and intangible form,
concerning the Company's Business or the Executive's role for Company.  The
Executive agrees to return to Company all documents or other property belonging
to the Company, including any and all copies thereof (whether in tangible or
intangible form) in the possession or under the control of the Executive upon
separation of employment or at any other time upon request of Company.
The provisions of this Section 11(a) shall apply to Confidential Information
during the Term and at all times thereafter, and shall survive the termination
of the Executive's employment. This Agreement supplements and does not supersede
Executive's obligations under all statute(s) and common law(s) that protect the
Company's trade secrets and/or property.   However, nothing in this Agreement or
elsewhere shall prohibit the Executive from making disclosures of Confidential
Information (w) when requested to do so by a governmental or quasi-governmental
agency with apparent jurisdiction, or when disclosure is protected by law (e.g.,
by whistleblower statutes), (x) in the course of any proceeding under Section
11(c) or 14 of this Agreement, (y) in confidence to an attorney for the purpose
of securing legal advice, or (z) retaining (for personal use only) copies of
documents relating to his personal rights, obligations and tax liabilities.
(b) The Executive shall not, for his own benefit or the benefit of any other
Person, without the prior written consent of the Company and other than in
connection with his services hereunder during the Term:
(i) during the Term and for a period of twelve (12) months thereafter, directly
or indirectly perform services for, or otherwise have material involvement with
(whether as an officer, director, partner, consultant, security holder, owner,
employee, independent contractor or otherwise), any Competitor; provided that
the Executive may in any event (x) own up to a 5% passive ownership interest in
any public or private entity, and (y) be employed by, or otherwise have material
association with, any business that owns a majority of this interests in a
Competitor if his employment or association is with a separately managed and
operated division or Affiliate of such business that is not the Competitor and
he has no business communication with employees of the Competitor.

--------------------------------------------------------------------------------

 
(ii) during the Term and for a period of twelve (12) months thereafter,
personally solicit, aid in the solicitation of, induce or otherwise encourage
(whether directly or indirectly) any individual who is or was, at the time of
such encouragement or within the six (6) months prior to such encouragement,
employed as an executive, highly-compensated employee, or managerial/supervisory
employee of the Company or a Subsidiary, to cease such employment or interfere
in any way with the relationship between the Company or a Subsidiary and such
employee; or
(iii) during the Term and for a period of twelve (12) months thereafter,
directly or indirectly solicit, aid in the solicitation of, induce, or otherwise
encourage (whether directly or indirectly) any Customer for the purpose of (a)
selling Competitive Services or Products to such Person in competition with the
Company or (b) inducing such Person to cancel, transfer or cease doing their
business with the Company; provided, that the restrictions set forth in clauses
(i), (ii) and (iii) of this Section 11(b) shall immediately expire in the event
that the Company, or any of its Affiliates, shall have materially breached, on
or after the Termination Date, any of their material obligations to the
Executive under this Agreement or otherwise, which breach shall have continued
uncured for 10 days after the Executive has given written notice requesting
cure.
(c) The Executive acknowledges and agrees that the business of the Company is
highly competitive, and that the restrictions contained in this Section 11 are
reasonable and necessary to protect the Company's legitimate business
interests.  The Executive further acknowledges that any actual or prospective
breach may irreparably cause damage to the Company for which money damages may
not be adequate.  Therefore, in the event of any actual or threatened breach by
the Executive of any of the provisions of Section 11(a) or 11(b) above, the
Company shall each be entitled to seek, through arbitration in accordance with
Section 14 or from any court with jurisdiction over the matter and the
Executive, temporary, preliminary and permanent equitable/injunctive relief
restraining the Executive from violating such provision and to seek money
damages, together with any and all other remedies available under applicable
law.
(d) The purpose of this Section 11, among other things, is to protect the
Company from unfair or inappropriate competition, to protect its confidential
information and trade secrets, and to prevent competitors from raiding employees
of the Company.  If the scope or enforcement of this Section 11 is ever
disputed, a court, arbitrator or other trier of fact may modify and enforce its
provisions to the extent it believes is lawful and appropriate.  If any
provision of this Section 11 is construed to be invalid, illegal or
unenforceable, then the remaining provisions therein shall not be affected
thereby and shall be enforceable without regard thereto.
12. Assignability; Binding Nature.
(a) This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors, heirs (in the case of the Executive) and
assigns.
(b) No rights or obligations of the Company under this Agreement may be assigned
or transferred by the Company except that such rights and obligations may be
assigned or transferred pursuant to a merger, consolidation or other combination
in which the Company is not the continuing entity, or a sale or liquidation of
all or substantially all of the business and assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the business and assets of the Company and such assignee or transferee expressly
assumes the liabilities, obligations and duties of the Company as set forth in
this Agreement.  In the event of any merger, consolidation, other combination,
sale of business and assets, or liquidation as described in the preceding
sentence, the Company shall use its best reasonable efforts to cause such
assignee or transferee to promptly and expressly assume the liabilities,
obligations and duties of the Company hereunder.
(c) No rights or obligations of the Executive under this Agreement may be
assigned or transferred by the Executive other than his rights to compensation
and benefits, which may be transferred only by will or by operation of law, or
as otherwise provided in Section 17(e).
 

--------------------------------------------------------------------------------

13. Representations.
(a) The Company represents and warrants that (i) it is fully authorized by
action of its Board (and of any other Person or body whose action is required)
to enter into this Agreement and to perform its obligations under this
Agreement, (ii) the execution, delivery and performance of this Agreement by it
does not violate any applicable law, regulation, order, judgment or decree or
any agreement, arrangement, plan or corporate governance document to which it is
a party or by which it  is bound and (iii) upon the execution and delivery of
this Agreement by the Parties, this Agreement shall be its valid and binding
obligation, enforceable against the Company in accordance with its terms, except
to the extent that enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors' rights
generally.
(b) The Executive represents and warrants that (i) to the best of his knowledge
and belief, delivery and performance of this Agreement by him does not violate
any law or regulation applicable to the Executive, (ii) delivery and performance
of this Agreement by him does not violate any applicable order, judgment or
decree or any agreement to which the Executive is a party or by which he is
bound and (iii) upon the execution and delivery of this Agreement by the
Parties, this Agreement shall be a valid and binding obligation of the
Executive, enforceable against him in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors' rights generally.
14. Resolution of Disputes.  Any Claim arising out of or relating to this
Agreement, any other agreement between the Executive and the Company or its
Affiliates, the Executive's employment with the Company, or any termination
thereof (collectively, "Covered Claims") shall (except to the extent otherwise
provided in Section 11(c) with respect to certain requests for injunctive
relief) be resolved by binding confidential arbitration, to be held in
Indianapolis, Indiana, in accordance with the Commercial Arbitration Rules (and
not the National Rules for Resolution of Employment Disputes) of the American
Arbitration Association and this Section 14.  Judgment upon the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof. 
Promptly upon written request by the Executive, accompanied by appropriate
supporting documentation, the Company shall pay (or, if already paid, shall
reimburse the Executive for) any reasonable expense (including, without
limitation, attorneys fees and other charges of counsel) incurred by him in
connection with a Covered Claim, subject to prompt repayment by the Executive to
the Company to the extent that Company substantially prevails on the Covered
Claim at issue.  Pending the resolution of any Covered Claim, the Executive (and
his beneficiaries) shall continue to receive all payments and benefits due under
this Agreement or otherwise, except to the extent that the arbitrators otherwise
provide.
15. Tax Matters.  Notwithstanding anything anywhere to the contrary, this
Agreement is intended to be interpreted and applied so that the payment and the
benefits set forth herein shall either be exempt from the requirements of
Section 409A of the Code or any regulations or guidance thereunder ("Section
409A") or shall comply with the requirements of Section 409A.  To the extent
that any amounts payable in accordance with this Agreement are subject to
Section 409A, this Agreement shall be interpreted and administered in such a way
as to comply with Section 409A to the maximum extent possible.  Notwithstanding
anything anywhere to the contrary, if the Executive is a "specified employee"
(within the meaning of Section 409A), any payments or arrangements due upon a
termination of the Executive's employment under any arrangement that constitutes
a "deferral of compensation" (within the meaning of Section 409A), and which do
not otherwise qualify under the exemptions under Treas. Regs. Section 1.409A,
shall be delayed and paid or provided on the earlier of (i) the date which is
six months after the Executive's "separation from service" (as such term is
defined in Section 409A) for any reason other than death, and (ii) the date of
the Executive's death.  Each series of payments under this Agreement or
otherwise shall be treated as separate payments for purposes of Section 409A. 
"Termination of employment," "resignation" or words of similar import, as used
in this Agreement shall mean, with respect to any payments subject to Section
409A, the Executive's "separation from service" as defined by Section 409A.  If
any payment subject to Section 409A is contingent on the delivery of a release
by the Executive and could occur in either of two calendar years, the payment
will occur in the second calendar year.  To the extent that reimbursements or
other in-kind benefits under this Agreement constitute "nonqualified deferred
compensation" subject to Section 409A, (i) all such expenses or other
reimbursements hereunder shall be paid on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
the Executive, (ii) no such reimbursement, expenses eligible for reimbursement,
or in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to provided, in any
other taxable year, and (iii) the Executive's right to such reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for any other
benefit.  Nothing in this Agreement shall be construed as a guarantee of any
particular tax treatment to the Executive.  The Executive shall be solely
responsible for the tax consequences with respect to all amounts payable under
this Agreement, and in no event shall the Company have any responsibility or
liability if this Agreement does not meet any applicable requirements of Section
409A.
 

--------------------------------------------------------------------------------

16. Notices.  Any notice, consent, demand, request, or other communication given
to a Person in connection with this Agreement shall be in writing and shall be
deemed to have been given to such Person (x) when delivered personally to such
Person or (y), provided that a written acknowledgment of receipt is obtained,
five days after being sent by prepaid certified or registered mail, or two days
after being sent by a nationally recognized overnight courier, to the address
(if any) specified below for such Person (or to such other address as such
Person shall have specified by ten days' advance notice given in accordance with
this Section 16) or (z), on the first business day after it is sent by portable
document format ("pdf") to the email address set forth below (or to such other
email address as shall have specified by ten days' advance notice given in
accordance with this Section 16).
If to the Company: Protective Insurance Corporation
111 Congressional Blvd., Suite 500
Carmel, IN 46032
Attention: General Counsel
Email: swignall@protectiveinsurance.com





If to the Executive:
The address of his principal residence (or his email address) as it appears in
the Company's records, with a copy to him (during the Term) at his office in
Carmel, IN, and a copy to:



Garvelink Law LLC
50 Main Street, Suite 1000
White Plains, NY 10606
Attention: Todd K. Garvelink
Email: todd@garvelinklaw.com




If to a beneficiary The address most recently specified by the Executive or
of the Executive: beneficiary.


17. Miscellaneous.
(a) Entire Agreement.  This Agreement contains the entire understanding and
agreement among the Parties concerning the subject matter hereof and supersedes
in its entirety, as of the Effective Date, any prior agreement (written or oral)
between the Executive and the Company with respect to its subject matter,
including, without limitation, the Severance, Confidentiality, Non-Competition,
and Non-Solicitation Agreement between Baldwin & Lyons, Inc. (the predecessor to
the Company) and the Executive dated as of May 8, 2018.
(b) Amendment or Waiver.  No provision in this Agreement may be amended unless
such amendment is set forth in a writing that expressly refers to the provision
of this Agreement that is being amended and that is signed by the Executive and
by an authorized officer of the Company.  No waiver by any Party of any breach
of any condition or provision contained in this Agreement shall be deemed a
waiver of any similar or dissimilar condition or provision at the same or any
prior or subsequent time.  To be effective, any waiver must be set forth in a
writing signed by the waiving Party.
 

--------------------------------------------------------------------------------

(c) Inconsistencies.  In the event of any inconsistency between any provision of
this Agreement and any provision of any Company Arrangement, the provisions of
this Agreement shall control unless the Executive otherwise agrees in a writing
that expressly refers to the provision of this Agreement whose control he is
waiving.
(d) Headings.  The headings of the Sections and sub-sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.
(e) Beneficiaries/References.  The Executive shall be entitled, to the extent
permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following the
Executive's death by giving written notice thereof.  In the event of the
Executive's death or a judicial determination of his incompetence, references in
this Agreement to the Executive shall be deemed, where appropriate, to refer to
his beneficiary, estate or other legal representative.
(f) Survivorship.  Except as otherwise set forth in this Agreement, the
respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive's employment.
(g) Severability.  To the extent that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall remain in full force
and effect so as to achieve the intentions of the Parties, as set forth in this
Agreement, to the maximum extent possible.
(h) Withholding Taxes.  The Company may withhold from any amount or benefit
payable under this Agreement taxes that it is required to withhold pursuant to
any applicable law or regulation.
(i) Cooperation.  During the Term and thereafter, the Executive agrees to
cooperate with the Company and be available to the Company with respect to
continuing and/or future matters related to his employment with the Company (if
occurring after termination of employment, to the extent not interfering with
the Executive's other business endeavors or personal commitments), whether such
matters are business-related, legal, regulatory or otherwise (including, without
limitation, the Executive appearing at the Company's request to give testimony
without requiring service of a subpoena or other legal process, volunteering to
the Company all pertinent information and turning over to the Company all
relevant documents which are or may come into the Executive's possession). 
Following the Term, the Company shall reimburse the Executive for all reasonable
out of pocket expenses incurred by the Executive in rendering such services that
are approved by the Company.
(j) Governing Law.  This Agreement shall be governed, construed, performed and
enforced in accordance with its express terms, and otherwise in accordance with
the laws of the State of Indiana, without reference to principles of conflict of
laws.
(k) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument.  Signatures delivered by facsimile
(including, without limitation, by "pdf") shall be effective for all purposes.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.


Protective Insurance Corporation




By: ______________________________________
Name:
Title:




The Executive




____________________________________
W. Randall Birchfield

--------------------------------------------------------------------------------

EXHIBIT A




DEFINITIONS


(a)  "Affiliate" of a Person shall mean any Person that directly or indirectly
controls, is controlled by, or is under common control with, such Person.
(b) "Agreement" shall mean this Employment Agreement, which includes for all
purposes its Exhibits.
(c) "Cause" shall mean, for purposes of this Agreement, the occurrence of any of
the following events:
i.
the Executive is convicted of, or pleads guilty or nolo contendere to, a felony;

ii.
the Executive's perpetration of an act of fraud, embezzlement, theft or any
other material violation of law that occurs in the course of the Executive's
employment with the Company;

iii.
the Executive's intentional damage to the assets of the Company or any of its
Affiliates;

iv.
the Executive's intentional and material disclosure of Confidential Information
contrary to this Agreement or any agreements between the Executive and the
Company or any of its Affiliates;

v.
the Executive's breach of his obligations under this Agreement or any agreement
between the Executive and the Company or any of its Affiliates;

vi.
the Executive's engagement in any competitive activity which would constitute a
breach of the Executive's duty of loyalty or of his obligations under this
Agreement or any agreement between the Executive and the Company or any of its
Affiliates;

vii.
the Executive's material breach of any of the Company's written policies;

viii.
the Executive's willful and continued failure to substantially perform his
duties under this Agreement (other than as a result of incapacity due to
physical or mental illness); or

ix.
any regulatory agency recommends or determines that Executive is ineligible,
unauthorized, or unfit to hold any director or officer position with the Company
or any of its subsidiaries or Affiliates; or

x.
any misconduct by the Executive that is materially injurious to the business or
financial reputation of the Company or any of its Affiliates.

For purposes of determining whether an event of Cause has occurred, an act, or a
failure to act, shall not be deemed willful or intentional, as those terms are
defined herein, unless it is done, or omitted to be done, by the Executive in
bad faith or without a reasonable belief that his action or omission was in the
best interest of the Company.  Failure to meet performance standards or
objectives, by itself, shall not constitute "Cause".  "Cause" also includes any
of the above grounds for dismissal regardless of whether the Company learns of
it before or after terminating the Executive's employment.
 

--------------------------------------------------------------------------------

(d) "Change in Control" shall mean the occurrence of any of the following
events:
(1)
Any Person, other than the Shapiro Family or Entities (the "Shapiro Family or
Entities"), acquires ownership of the Class A Common Stock that, together with
Class A Common Stock previously held by the acquirer, constitutes more than
fifty percent (50%) of the total market value or Voting Securities of the
Company's outstanding stock  If any Person is considered to own more than fifty
percent (50%) of the total market value or Voting Securities of the Company's
outstanding stock, the acquisition of additional stock by the same Person does
not cause such a change in ownership.  An increase in the percentage of stock
owned by any Person as a result of a transaction in which the Company acquires
its stock in exchange for property, is treated as an acquisition of stock; 

(2)
Any Person acquires (or has acquired during the twelve (12) month period ending
on the date of the most recent acquisition by that Person) ownership of the
Company's stock possessing at least thirty percent (30%) of the Company's Voting
Securities;

(3)
A majority of the members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of appointment or election;

(4)
(x) The Company combines with another entity and is the surviving entity, or (y)
all or substantially all of the assets or business of the Company is disposed of
pursuant to a sale, merger, consolidation, liquidation, dissolution or other
transaction or series of transactions (each of (x) and (y) being a "Triggering
Event") unless the holders of Voting Securities of the Company immediately prior
to such Triggering Event own, directly or indirectly, more than two-thirds of
the Voting Securities (measured both by number of Voting Securities and by
voting power) of  (1) in the case of a combination in which the Company is the
surviving entity, the surviving entity and (2) in any other case, the entity (if
any) that succeeds to all or substantially all of the Company's business and
assets; or

(5)
Any Person acquires (or has acquired during the twelve (12) month period ending
on a date of the most recent acquisition by that Person) assets from a
corporation that have a total gross fair market value equal to at least forty
percent (40%) of the total gross fair market value of all the Company's assets
immediately prior to the acquisition or acquisitions.  Gross fair market value
means the value of the Company's assets, or the value of the assets being
disposed of, without regard to any liabilities associated with these assets.

The Shapiro Family or Entities shall mean any and all of any and all of Nathan
Shapiro, Steven A. Shapiro, Robert Shapiro, and Norton Shapiro, including their
spouses, siblings and descendants of them and all related holdings as disclosed
in the definitive proxy statements filed by the Company with the Securities
Exchange Commission and as determined from time to time by the Company in its
sole discretion;
In determining whether a Change of Control occurs, the attribution rules of Code
Section 318 apply to determine stock ownership.  For purposes of the definition
of Change of Control, a "Person" shall mean any person, entity or "group" within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, except
that such term shall not include (a) the Company or any of its subsidiaries,
(b) a trustee or other fiduciary holding securities under an employee benefit
plan of any member of the Company Group, (c) an underwriter temporarily holding
securities pursuant to an offering of such securities or (d) an entity owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of shares of the Company.
 

--------------------------------------------------------------------------------



(e)  "Claim" shall include, without limitation, any claim, demand, request,
investigation, dispute, controversy, threat, discovery request, or request for
testimony or information.
(f) "Code" shall mean the Internal Revenue Code of 1986, as amended.  Any
reference to a particular section of the Code shall include any provision that
modifies, replaces or supersedes such section.
(g) "Competitive Services or Products" shall mean those products offered by or
in development by the Company during the Term.  A list of Competitive Services
and Products shall be finalized and documented by the parties no later than
seven (7) days after the Effective Date, which may be updated in writing during
the Term by the Company.
(h) "Competitor" shall mean any existing or newly-formed Person or entity,
including divisions or subsidiaries thereof that offers, markets or administers
Competitive Products or Services.
(i) "Confidential Information" shall mean all confidential or proprietary
information developed or used by the Company or its Affiliates relating to their
business, operations, employees, customers, suppliers or distributors including,
but not limited to: confidential or proprietary customer lists, purchase orders,
financial data, pricing information and price lists; confidential or proprietary
business plans and market strategies and arrangements; confidential or
proprietary books, records, manuals, advertising materials, catalogues,
correspondence, mailing lists, production data, sales materials, sales records,
purchasing materials, purchasing records, personnel records and quality control
records; confidential or proprietary trademarks, copyrights and patents, and
applications therefor; trade secrets; confidential or proprietary inventions,
processes, procedures, research records, market surveys and marketing know-how;
and confidential or proprietary technical papers, software, computer programs,
data bases and documentation thereof, including but not limited to source codes,
algorithms, processes, formulae and flow charts.  The term "Confidential
Information" shall not include any document, record, data compilation, or other
information that (x) has previously been disclosed to the public, or is in the
public domain, other than as a result of the Executive's breach of Section
11(a), or (y) is known or generally available to the public or within any trade
or industry of the Company or any of its Affiliates.
(j) "Customer" shall mean any Person to whom the Company or a Subsidiary sold or
distributed products or services during the two years prior to the Termination
Date and any prospective customer who the Company has provided a proposal for
products or services at the time of Termination (or within the prior six (6)
month period).
 

--------------------------------------------------------------------------------

(k) "Good Reason" shall mean, for purposes of this Agreement, the occurrence of
any of the following events without either the Executive's prior written consent
or, if curable, full cure within thirty (30) days after the Executive gives
written notice to the Company describing the event and requesting cure, provided
that such notice is given within ninety (90) days after the Executive has
knowledge of such event and that the Executive terminates his employment within
one hundred eighty (180) days after such event occurs:
(i) any failure by the Company to continue the Executive as Chief Executive
Officer of the Company or to nominate the Executive for election to the Board;
(ii) any material diminution in the Executive's responsibilities or authorities;
the assignment to him of duties that are materially inconsistent with, or
materially impair his ability to perform, the duties then assigned to him; or
any change in the reporting structure so that the Executive is required to
report, in his role as Chief Executive Officer of the Company, to any person
other than the entire Board or a duly authorized committee of the Board;
(iii) any relocation of the Executive's principal office, or principal place of
employment, to a location that is more than 40 miles from its location in
Carmel, Indiana as of the Effective Date;
(iv) any material breach by the Company or its Affiliates of any of their
obligations under Sections 3 through 10, or of any of their representations or
warranties in Section 13(a), or of any material term of, or representation in,
any Company Arrangement;
(v) the resignation or removal from the Board of at least three Independent
Directors without their each being promptly (within 6 months) replaced by new
Independent Directors; or
(vi) any failure of the Company to obtain the assumption in writing of its
obligations under this Agreement by any successor to all or substantially all of
its business or assets within thirty (30) days after the occurrence of any
amalgamation, combination, merger, consolidation, sale, liquidation, dissolution
or similar transaction.
(l) "Disability" shall mean the Executive's inability, with or without
reasonable accommodation and due to physical or mental incapacity, to
substantially perform his duties and responsibilities hereunder such that
Executive is eligible for benefits under the Company's then-current long-term
disability plan.
 

--------------------------------------------------------------------------------

(m) "Executive" shall have the meaning set forth in the preamble to this
Agreement, as modified by Section 17(e).
(n) "Independent Directors" shall mean the members of the Board on the Effective
Date who are "independent directors" within meaning of applicable Nasdaq listing
standards;
(o) "1933 Act" shall mean the Securities Act of 1933, as amended.
(p) "1934 Act" shall mean the Securities Exchange Act of 1934, as amended.
(q)  "Person" shall mean any individual, corporation, partnership, limited
liability company, joint venture, trust, estate, board, committee, agency, body,
employee benefit plan, or other person or entity.
(r) "Proceeding" shall include, without limitation, any actual, threatened or
reasonably anticipated action, suit or proceeding, whether civil, criminal,
administrative, investigative, appellate, formal, informal or other.
(s) "Pro-Rata AIP" shall mean an amount equal to the product obtained by
multiplying (x) the aggregate amount of the Target AIP that the Executive would
have been eligible to receive for the calendar year in which his employment
hereunder terminated, if his employment hereunder had continued times (y) a
fraction, the numerator of which is 365 minus the number of days remaining in
such year after the Termination Date and the denominator of which is 365.  Any
Pro-Rata AIP shall be paid in a cash lump sum by the sixty-fifth (65th) day
following the Termination Date.
(t) "Pro-Rata LTIP" shall mean an amount equal to the product obtained by
multiplying (x) the aggregate amount of the Target LTIP that the Executive would
have been eligible for the calendar year in which his employment hereunder
terminated, if his employment hereunder had continued times (y) a fraction, the
numerator of which is 365 minus the number of days remaining in such year after
the Termination Date and the denominator of which is 365.  Any Pro-Rata LTIP
shall be paid in a cash lump sum by the sixty-fifth (65th) day following the
Termination Date.
(u)  "Subsidiary" shall mean any entity for which the Company owns a majority of
the entity's Voting Securities.
(v)  "Termination Date" shall mean the date on which the Executive's employment
hereunder terminates in accordance with this Agreement.
(w) "Voting Securities" shall mean issued and outstanding securities of any
class or classes having general voting power, under ordinary circumstances in
the absence of contingencies, to elect, the members of the board of directors
(or similar governing body) of the issuer.


--------------------------------------------------------------------------------